FILED IN                                                                                   76936
COURT OF CRIMINALAPPEALS                                                   COURT OF CRIMINAL APPEALS
                                                                                           AUSTIN, TEXAS
                                                                         Transmitted 12/18/2015 10:37:06 AM
     December 18, 2015                                                     Accepted 12/18/2015 10:45:49 AM
                                                                                            ABEL ACOSTA
                                     APPEAL NO. 76,936                                              CLERK
   ABELACOSTA, CLERK



                          In The Court of Criminal Appeals of Texas




                         TERENCE TRAMAINE ANDRUS, Appellant

                                               v.



                             THE STATE OF TEXAS, Appellee.




                                On Appellant's Direct Appeal
                           From the 240th Judicial District Court,
                                 of Fort Bend County Texas,
                                     Appeal No. 76,936,
                                 Cause No. 09-DCR-051034.



                 FIRST MOTION FOR EXTENSION OF TIME TO FILE
                 THE MOTION FOR REHEARING FOR APPELLANT,
                        TERENCE TRAMAINE ANDRUS,
                    IN ACCORDANCE WITH T.R.A.P., RULE 10.5(b)



      To the Honorable Justices of the Court of Criminal Appeals:


            Comes now Appellant, Terence Tramaine Andrus, by and through his
      attorney of record, Cary M. Faden, and moves this Court for an extension of time
      to file the Motion For Rehearing for appellant for thirty (30) days, or until January
      25, 2016, and would respectfully show the Court:
                                           I.

      In Cause No. 09-DCR-051034, in the 240th Judicial District Court of Fort

Bend County, Appellant entered a plea of not guilty, before the Jury, to the offense
of Capital Murder. Tex. Penal Code §19.03(a)(7). On November 6, 2012, he was
convicted and the Jury assessed his punishment, at DEATH. On November 19,
2012, appellant timely filed his written notice of appeal.
                                          II.

      The clerk's record was filed with the Clerk of the Court on January 25, 2013.
The reporter's record was filed with the Clerk of the Court on November 6, 2013.
This Court issued the Opinion in this cause on December 9, 2015. Therefore, the
Motion for Rehearing is originally due December 25, 2015. TEX. R. APR P. 79.1.
This is appellant's first motion for extension of time to file a Motion for Rehearing.
No other extension of time to file the Motion for Rehearing has been requested or
granted, and no further extensions are anticipated. This extension is not requested
for the purpose of delay; but so that justice may be done. The length of time
requested for this extension is thirty (30) days, or until January 25, 2016.
                                          III.

      The facts relied upon to reasonably explain the need for this motion are that
counsel has been involved in a jury trial when this Court issued the Opinion; and
additional and separate appellate cases and preparations, and the review of the
voluminous record in this cause, which has delayed the preparation schedule of a
Motion for Rehearing in this case. Additionally, the date the Motion for Rehearing
is due is December 25, 2015, directly previous to the Christmas Holidays. Thirty
(30) days are required for counsel to complete the research and drafting on the
Motion for Rehearing.
      WHEREFORE, PREMISES CONSIDERED, Appellant, Terence Tramaine
Andrus, prays that the Court grant his first motion for extension of time to file the
Motion for Rehearing and extend the time for filing the Motion for Rehearing for
thirty (30) days, or until January 25, 2016.


                                        Respectfully submitted,

                                        /S/CARYM. FADEN
                                        Cary M. Faden
                                        Texas Bar No. 06768725
                                        77 Sugar Creek Center Blvd., Suite 230
                                        Sugar Land, Texas 77478
                                        Telephone: (281) 491-6182
                                        Facsimile: (281)491-0049
                                        E-MAIL: caryfaden@aol.com

                                        Attorney for Appellant
                          CERTIFICATE OF SERVICE



    In accordance with TEX. R. APP. P. 9.5, I, Cary M. Faden, certify that a true
and correct copy of the foregoing first motion for extension of time to file the
Motion for Rehearing has been served, by U.S. Mail, upon the attorney of record
for the State of Texas, the Fort Bend County District Attorney, Appellate Division,
301 Jackson Street, Room 101, Richmond, Texas 77469, on this the 17th day of
December, 2015.

                                      /S/CARYM. FADEN
                                      Cary M. Faden




           CERTIFICATE OF COMPLIANCE, T.R.A.P, RULE 9.4(3)

      In accordance with TEX. R. APP. P. 9.4(3), I Cary M. Faden, certify that this
is a computer generated document and I state that the number of words in this
document is approximately 643 words. I am relying on the word count of the
computer program used to prepare this document.

                                      /s/CARYM. FADEN
                                      Cary M. Faden